Warner, J.
If the defendant had in his custody, as the agent of the Governor of this State, a fugitive from justice, for the purpose of transporting him from the State of South Carolina to the Governor of this State, on his requisition, as set forth in the record, without any unreasonable delay, then, the defendant was not guilty of false imprisonment in the detention of said fugitive from justice for that purpose, and the Court below should have so instructed the jury on the trial.
Let the judgment of the Court below be reversed.